Name: 98/255/EC: Commission Decision of 27 March 1998 authorising the Member States to permit temporarily the marketing of seed of durum wheat (Triticum durum L.) not satisfying the requirements of Council Directive 66/402/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  plant product;  marketing
 Date Published: 1998-04-10

 Avis juridique important|31998D025598/255/EC: Commission Decision of 27 March 1998 authorising the Member States to permit temporarily the marketing of seed of durum wheat (Triticum durum L.) not satisfying the requirements of Council Directive 66/402/EEC (Text with EEA relevance) Official Journal L 112 , 10/04/1998 P. 0003 - 0004COMMISSION DECISION of 27 March 1998 authorising the Member States to permit temporarily the marketing of seed of durum wheat (Triticum durum L.) not satisfying the requirements of Council Directive 66/402/EEC (Text with EEA relevance) (98/255/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 96/72/EC (2), and in particular Article 17 thereof,Having regard to the requests submitted by Germany and Austria,Whereas in Germany and Austria the production of seed of certain varieties of durum wheat (Triticum durum L.) satisfying the requirements of Directive 66/402/EEC in relation to minimum germination capacity has been insufficient in 1997 and is therefore not adequate to meet these countries' needs; whereas those varieties are, in the case of Germany, varieties which are considered to be particularly adapted to the more Nordic climatic conditions in the applicant country and are characterised by a high cooking firmness and high yellow pigmentation; whereas those varieties in the case of Austria are varieties adapted to the more continental climatic conditions in the east of the applicant country and are characterised by a high cooking firmness and high yellow pigmentation;Whereas, in the case of Austria, those varieties are also varieties which are considered to be particularly compatible with the requirements of the protection of the environment and the maintenance of the countryside, within the meaning of Council Regulation (EEC) No 2078/92 (3);Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive;Whereas Germany and Austria should therefore be authorised to permit for a period expiring on 30 April 1998 the marketing of seed of the abovementioned species subject to less stringent requirements;Whereas, moreover, other Member States which are able to supply Germany or Austria with such seed not satisfying the requirements of the Directive should be authorised to permit the marketing of such seed;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. Germany is authorised to permit, for a period expiring on 30 April 1998 the marketing in its territory of a maximum of 400 tonnes of seed of the categories 'certified seed of the first generation` or 'certified seed of the second generation` of the varieties of durum wheat (Triticum durum L.) listed below which do not satisfy the requirements laid down in Annex II to Directive 66/402/EEC with regard to the minimum germination capacity, provided that the germination capacity is at least 70 % of pure seed and the official label bears the endorsement 'minimum germination capacity 70 %`.(i) Astrodur(ii) Biodur(iii) Lloyd(iv) Orjaune.2. Austria is authorised to permit, for a period expiring on 30 April 1998 the marketing in its territory of a maximum of 1 500 tonnes of seed of the categories 'certified seed of the first generation` or 'certified seed of the second generation` of the varieties of durum wheat (Triticum durum L.) listed below which do not satisfy the requirements laid down in Annex II to Directive 66/402/EEC with regard to the minimum germination capacity, provided that the germination capacity is at least 70 % of pure seed and the official label bears the endorsement 'minimum germination capacity 70 %`.(i) Astrodur(ii) Bonadur(iii) Extradur(iv) Helidur(v) Topdur.Article 2 Member States other than the applicant Member States are also authorised to permit, on the terms set out in Article 1 and for the purposes intended by the applicant Member States, the marketing in their territories of the seed authorised to be marketed pursuant to this Decision.Article 3 Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territories pursuant to this Decision.Article 4 This Decision is addressed to the Member States.Done at Brussels, 27 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2309/66.(2) OJ L 304, 27. 11. 1996, p. 10.(3) OJ L 215, 30. 7. 1992, p. 85.